Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 04/27/2022. Claims 1-4, 6-20 are pending in this application. 
Claim Rejections Under 35 U.S.C. §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the first and second active devices" in the final clause of claim 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections Under 35 U.S.C §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-17 are rejected under 35 U.S.C. §103 as being unpatentable over Liu (US 20190081138 A1) and further in view of Mun (US 20220013551 A1).
Regarding claim 1, Liu and Mun disclose  a structure, comprising: a semiconductor-on-insulator (SOI) substrate including a semiconductor substrate (see para [0014] and fig 1, disclosing SOI), a buried insulator layer over the semiconductor substrate (see fig 5, disclosing 155), and an SOI layer over the buried insulator layer (see 105 over 155); and at least one polycrystalline active region fill shape in the SOI layer (see fill shape 155/165 in 105).
Further, Mun discloses a polycrystalline isolation region in the semiconductor substrate under the buried insulator layer. For purposes of examination, this office action interprets the first and second active devices to mean active devices, see Mun, disclosing the isolation polycrystalline 400 is outside the STI delineating the device. Liu and Mun are in the same or similar fields of endeavor. It would have been obvious to combine Liu with Mun. Liu and Mun may be combined by forming the device of Liu with the isolation region of Mun. One having ordinary skill in the art would be motivated to combine Liu with Mon in order to ground the device, see para [0093].
Regarding claim 2, Liu and Mun disclose  the structure of claim 1, further comprising a polycrystalline isolation region in the semiconductor substrate under the buried insulator layer (see 155 under 115/117),wherein the at least one polycrystalline active region fill shape is laterally aligned over the polycrystalline isolation region (see 170 is over 155).
Regarding claim 3, Liu and Mun disclose  the structure of claim 2, further comprising a first active device and a second active device, the first and second active devices on opposite sides of the at least one polycrystalline active region fill shape (see fig 5 where the two transistors are opposite the fill regions 155/170).
Regarding claim 4, Liu and Mun disclose  the structure of claim 3, wherein the first active device includes a radio frequency (RF) device(see para [0014]), and the second active device includes a complementary metal-oxide semiconductor (CMOS) device (see para [0021]).
Regarding claim 5, Liu and Mun disclose  the structure of claim 3, wherein the polycrystalline isolation region is not under the first and second active devices (see fig 5 where portions are outside the gates 125).
Regarding claim 6, Liu and Mun disclose  the structure of claim 2, wherein a width of the polycrystalline isolation region is wider than a width of the at least one polycrystalline active region fill shape (see fig 5 where there is a narrow region of 155 under 125).
Regarding claim 7, Liu and Mun disclose  the structure of claim 2, wherein the at least one polycrystalline active region fill shape includes at least two polycrystalline active region fill shapes having a space therebetween (see space 170).
Regarding claim 8, Liu and Mun disclose  the structure of claim 7, wherein the polycrystalline isolation region extends to a first depth into the semiconductor substrate in a first location laterally aligned with the space between the at least two polycrystalline active region fill shapes (see 155 extends to one depth to below 170), and extends to a second depth into the semiconductor substrate in a second location not laterally aligned with the space between the at least two polycrystalline active region fill shapes, wherein the first depth is greater than the second depth (see 155 extends to above 170).
Regarding claim 9, Liu and Mun disclose  . (Original) The structure of claim 7, wherein the at least two polycrystalline active region fill shapes have alternating opposite p-type doping and n-type doping (see para [0020] disclosing CMOS doping).
Regarding claim 10, Liu and Mun disclose  the structure of claim 2, wherein the at least one polycrystalline active region fill shape and the polycrystalline isolation region including a dopant selected from a group comprising: argon, xenon, germanium or a combination thereof (see para [0015] disclosing SiGe).
Regarding claim 11, Liu and Mun disclose  a structure, comprising: a semiconductor-on-insulator (SOI) substrate including a semiconductor substrate, a buried insulator layer over the semiconductor substrate, and an SOI layer over the buried insulator layer (105 over 155/170); at least one polycrystalline active region fill shape in the SOI layer (155); a first active device and a second active device, the first and second active devices on opposite sides of the at least one polycrystalline active region fill shape (see fig 5 disclosing two transistors); and a polycrystalline isolation region in the semiconductor substrate under the buried insulator layer(see 155 has a top and bottom region around 170), wherein the polycrystalline isolation region extends to a first depth into the semiconductor substrate in a first location, and extends to a second depth into the semiconductor substrate in a second location, wherein the first depth is greater than the second depth (see multiple depths of 155).
Further, Mun discloses that the polycrystalline isolation region includes a lowermost surface that extends to a depth, see 402 in Mun. Liu and Mun are in the same or similar fields of endeavor. It would have been obvious to combine Liu with Mun. Liu and Mun may be combined by forming the device of Liu with the isolation region of Mun. One having ordinary skill in the art would be motivated to combine Liu with Mon in order to ground the device, see para [0093].
Regarding claim 12, Liu and Mun disclose  the structure of claim 11, further comprising a first active device and a second active device, the first and second active devices on opposite sides of the at least one polycrystalline active region fill shape (see fig 5, disclosing both sides of CMOS).
Regarding claim 13, Liu and Mun disclose  the structure of claim 12, wherein the polycrystalline isolation region is not under the first and second active devices(see fig 5 where portions are outside the gates 125).
Regarding claim 14, Liu and Mun disclose  the structure of claim 11, wherein a width of the polycrystalline isolation region  is wider than a width of the at least one polycrystalline active region fill shape(see fig 5 where there is a narrow region of 155 under 125).
Regarding claim 15, Liu and Mun disclose  the structure of claim 11, wherein the at least one polycrystalline active region fill shape includes at least two polycrystalline active region fill shapes having a space therebetween (see fig 5, element 170).
Regarding claim 16, Liu and Mun disclose  the structure of claim 15, wherein the at least two polycrystalline active region fill shapes have alternating opposite p-type doping and n-type doping(see para [0020] disclosing CMOS doping).
Regarding claim 17, Liu and Mun disclose  the structure of claim 11, wherein the at least one polycrystalline active region fill shape and the polycrystalline isolation region including a dopant selected from a group comprising: argon, xenon, germanium or a combination thereof(see para [0015] disclosing SiGe).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813